Order entered May 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00687-CR

                   CHRISTOPHER MICHAEL DUCHARME, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80054-2018

                                            ORDER
       Appellant, who was convicted of two counts of sexual assault of a child and one count of

indecency with a child by sexual contact, filed his brief on May 12, 2019. In the appendix to the

brief, he uses the name of the victim; in the body of the brief, he uses the names of witnesses

who were children at the time of the offense. See TEX. PENAL CODE ANN. § 22.011(c)(1) (child

means a person younger than 17 years of age).

        Accordingly, we STRIKE appellant’s brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any witness who was younger than 17 years of age at the time

of the offense either generically (“victim” or “complaining witness”) or by initials only. See id.
       We DIRECT the Clerk to send copies of this order to Lara Bracamonte Davila and the

Collin County District Attorney’s Office.




                                                 /s/    LANA MYERS
                                                        JUSTICE